Citation Nr: 0300632	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington
                   

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
August 1946.  He died on August [redacted], 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied the appellant's 
claim for service connection for the cause of the 
veteran's death.  The appellant filed a timely appeal to 
this adverse determination.


REMAND

Following a review of the veteran's claims file, the Board 
finds that this case is not yet ready for appellate 
disposition for the two reasons that follow.

First, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), that eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced VA's 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
See VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from an appeal filed by the appellant 
to the RO's denial of her claim for service connection for 
the cause of the veteran's death in an August 2000 rating 
decision, prior to the effective date of the VCAA.  It was 
certified to the Board for review in May 2002.  The record 
shows that while the RO informed the appellant of the 
passage of the VCAA in a letter dated in February 2001, 
the appellant has never been advised of the relevant 
statutes and regulations, including the newly-codified 38 
C.F.R. § 3.159.  Furthermore, the RO has not adequately 
advised the appellant of the division of responsibilities 
between VA and the claimant in obtaining evidence - i.e., 
it has not informed the appellant of which evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be obtained by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 
5013(a); 38 C.F.R. § 3.159(b).  Nor has the RO addressed 
how the VCAA was satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).  

Second, a review of the statement of the case (SOC) issued 
to the appellant in November 2001 indicates that in the 
"Reasons and Bases" section of that document, the RO 
discussed the evidence reviewed in the conjunction with 
the claim for service connection for the cause of the 
veteran's death, then informed the appellant that "Since 
this evidence does not provide a plausible basis for 
service connection, it is not a well-grounded claim which 
can be resolved.  It order to establish a well-grounded 
claim, it is necessary to provide evidence which 
demonstrates that the cause of death may be related to 
service."  As noted above, among the changes made by the 
VCAA was the elimination of the well-grounded claim 
requirement, effective November 9, 2000.  As the SOC was 
issued more than one year after the VCAA became effective, 
the statements by the RO were in error, and may have 
caused some confusion on the part of the appellant as to 
what she needed to show to establish her claim.  


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  Upon completion of (1) above, but 
not contingent upon whether any 
additional records are obtained, the RO 
should readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded 
the applicable time to respond.  The RO 
should ensure that the supplemental 
statement of the case contains the 
applicable VA regulations issued by VA 
in August 2001 to implement the VCAA.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required 
of the veteran until he is notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




